In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-20-00322-CV


                         IN RE ROBERT JAMES BACK, RELATOR



              MEMORANDUM OPINION ON MOTION FOR REHEARING


                                      February 2, 2021
                              MEMORANDUM OPINION
                      Before QUINN, C.J., and PARKER and DOSS, JJ.

       We dismissed the petition for writ of mandamus of relator Robert James Black due

to his failure to pay the filing fee or in lieu thereof, comply with the requirements of Chapter

14 of the Civil Practice and Remedies Code. Subsequent to our opinion, Black filed an

affidavit of indigence, a certified copy of his inmate trust account statement, and an

affidavit of his previous filings. We construe the filings as a motion for rehearing. We

grant the motion, withdraw our opinion and judgment of December 21, 2020, and reinstate

the original proceeding.

                                                           Per Curiam